DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 9-10, 12-14, and 16-28 are pending.
Claims 18-20 are withdrawn from further consideration as being directed to a non-elected invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
Examiner’s Note
Applicant is advised that should claims 9, 10, 12, 13, 14, 16, and 17 be found allowable, claims 22, 23, 24, 25, 26, 27, and 28, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 13-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee).
Regarding claim 9, Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract).  Figs 1 and 2 of Lee show an adhesive side 12 corresponding to the second layer recited in the instant claims and non-adhesive side 14 corresponding to the first layer recited in the instant claims (paragraph 0023).  Lee teaches that the adhesive back is applied to a user (paragraph 0023) and a cosmetic product is applied to the non-adhesive side (paragraph 0026).  While Lee does not explicitly teach that the patch can be applied to a user’s eyelid area, Lee teaches that the patch can be applied anywhere a user desires including but not limited to their hand, arm, or finger (paragraph 0023).  The recitation of the body part to which the patch is adhered is a recitation of the intended use of the patch.  Because the body part to which a patch is adhered does not materially limit the structure of the patch, the cosmetic patch of Lee can be reasonably considered to be capable of adhering to the recited body parts.  See MPEP 2112.01(I).
Lee is silent as to the cosmetic patch having the claimed shape; however, Lee teaches that the patch can be made into any number of geometric shapes (paragraph 0023).  It has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Regarding claim 10
Lee teaches that that the cosmetic patch prevents a user from coming into contact with a cosmetic product (paragraph 0026) thereby preventing a user from coming into contact with bacteria and viruses that are present on the surface of said cosmetic product (paragraph 0009).
Regarding claims 13 and 14, Lee teaches all the limitations of claim 9 as discussed above.
Lee teaches that the non-adhesive side 14 of the cosmetic patch can be colored and textured (paragraph 0023).
Regarding claim 21, Lee teaches all the limitations of claim 1 as discussed above.
Lee is silent as to the cosmetic patch having the claimed shape; however, a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shape.
Claims 9-10, 12, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada).
Regarding claim 9, Okada teaches a skin patch (abstract) including a backing 2 and an adhesive layer 3 corresponding to the first layer and second layer recited in the instant claims, respectively (Fig 5 and paragraph 0062) wherein adhesive layer 3 adheres to a user’s skin (paragraph 0149). Okada teaches that the skin patch can be used for cosmetic purposes (paragraph 0088).
Okada is silent as to makeup being applied to backing 2; however, the instant specification does not disclose any special requirements of the patch in order to be able to have makeup applied thereupon.  Therefore, one of ordinary skill in the art would reasonably consider the skin patch of Okada to be capable of having makeup applied thereto.
Okada is silent as to the cosmetic patch having the claimed shape; however, Okada teaches that the patch can be any size or shape that are usually employed (paragraph 0109) including a half-moon shape or crescent shape (paragraph 0110).  It has been held that a mere change in shape has been held 
Regarding claim 10, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that it antibacterial agents and the like can be included as necessary (paragraph 0104).  One of ordinary skill in the art would recognize that the skin patch Okada containing antibacterial agents or the like would block bacteria and/or viruses.
Regarding claim 12, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the skin patch can be made with transparent films (paragraph 0088).
Regarding claim 16, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that backing 2 can be made of a plastic polyurethane (paragraph 0088) and adhesive layer 3 can be made from a silicone-based adhesive (paragraph 0098).
Regarding claim 17, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the total thickness of the backing and adhesive layer is from 2 to 25 µm (paragraph 0107) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 21, Okada teaches all the limitations of claim 1 as discussed above.
Okada is silent as to the cosmetic patch having the claimed shape; however, a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shape.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada) as applied to .
Regarding claims 13 and 14, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the skin patch can be required to be unnoticeable (paragraph 0088).
Okada is silent as to there being a pigment present or backing 2 having a rough texture.
Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract). Figs 1 and 2 of Lee show an adhesive side 12 and non-adhesive side 14 (paragraph 0023).  Lee teaches that non-adhesive side 14 have be pre-colored and pre-textured to match the color and texture of a user’s lips (paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin patch of Okada to be colored and textured as taught by Lee in order to match a user’s lips (paragraph 0023).  One of ordinary skill in the art would recognize that this would render the skin patch of Okada less noticeable.
Claims 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee).
Regarding claim 22, Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract).  Figs 1 and 2 of Lee show an adhesive side 12 corresponding to the second layer recited in the instant claims and non-adhesive side 14 corresponding to the first layer recited in the instant claims (paragraph 0023).  Lee teaches that the adhesive back is applied to a user (paragraph 0023) and a cosmetic product is applied to the non-adhesive side (paragraph 0026).  While Lee does not explicitly teach that the patch can be applied to a user’s eyelid area, Lee teaches that the patch can be applied anywhere a user desires including but not limited to their hand, arm, or finger (paragraph 0023).  The recitation of the body part to which the patch is adhered is a recitation of the intended use of the patch.  Because the body part to which a patch is adhered does not materially limit the structure of the patch, 
Lee is silent as to the cosmetic patch having the claimed shape; however, Lee teaches that the patch can be made into any number of geometric shapes (paragraph 0023).  It has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Regarding claim 23, Lee teaches all the limitations of claim 9 as discussed above.
Lee teaches that that the cosmetic patch prevents a user from coming into contact with a cosmetic product (paragraph 0026) thereby preventing a user from coming into contact with bacteria and viruses that are present on the surface of said cosmetic product (paragraph 0009).
Regarding claims 25 and 26, Lee teaches all the limitations of claim 9 as discussed above.
Lee teaches that the non-adhesive side 14 of the cosmetic patch can be colored and textured (paragraph 0023).
Claims 22-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada).
Regarding claim 22, Okada teaches a skin patch (abstract) including a backing 2 and an adhesive layer 3 corresponding to the first layer and second layer recited in the instant claims, respectively (Fig 5 and paragraph 0062) wherein adhesive layer 3 adheres to a user’s skin (paragraph 0149). Okada teaches that the skin patch can be used for cosmetic purposes (paragraph 0088).
Okada is silent as to makeup being applied to backing 2; however, the instant specification does not disclose any special requirements of the patch in order to be able to have makeup applied thereupon.  Therefore, one of ordinary skill in the art would reasonably consider the skin patch of Okada to be capable of having makeup applied thereto.
Okada is silent as to the cosmetic patch having the exact claimed shape; however, Okada teaches that the patch can be any size or shape that are usually employed (paragraph 0109) including a half-moon shape or crescent shape (paragraph 0110).  Examiner notes that the claimed shape is very close to a half-moon or crescent.  Furthermore, even if the Okada does not teach the exact claimed shape, it has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Regarding claim 23, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that it antibacterial agents and the like can be included as necessary (paragraph 0104).  One of ordinary skill in the art would recognize that the skin patch Okada containing antibacterial agents or the like would block bacteria and/or viruses.
Regarding claim 24, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the skin patch can be made with transparent films (paragraph 0088).
Regarding claim 27, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that backing 2 can be made of a plastic polyurethane (paragraph 0088) and adhesive layer 3 can be made from a silicone-based adhesive (paragraph 0098).
Regarding claim 28, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the total thickness of the backing and adhesive layer is from 2 to 25 µm (paragraph 0107) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 25 and 26U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada) as applied to claim 22 above and in view of U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee).
Regarding claims 25 and 26, Okada teaches all the limitations of claim 22 as discussed above.
Okada teaches that the skin patch can be required to be unnoticeable (paragraph 0088).
Okada is silent as to there being a pigment present or backing 2 having a rough texture.
Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract). Figs 1 and 2 of Lee show an adhesive side 12 and non-adhesive side 14 (paragraph 0023).  Lee teaches that non-adhesive side 14 have be pre-colored and pre-textured to match the color and texture of a user’s lips (paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin patch of Okada to be colored and textured as taught by Lee in order to match a user’s lips (paragraph 0023).  One of ordinary skill in the art would recognize that this would render the skin patch of Okada less noticeable.
Response to Amendment
In view of Applicant’s amendments filed 17 August 2021, previous objections to claims 9 and 18-20 have been withdrawn.
In view of Applicant’s amendments filed 17 August 2021, previous rejections under 35 U.S.C. 112(b) have been withdrawn.
In view of Applicant’s amendments filed 17 August 2021, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed shape is critical to the function of the claimed patch and that a different shape would not allow it to be used to receive eye makeup; therefore, the claimed shape is not rendered obvious by a mere change in shape (Remarks, pages 10-11).  A different shaped patch would not destroy the function of the claimed patch.  If the patch was smaller than the area between a 
Applicant argues that Lee does not teach adhering the patch onto the face and provides no motivation to specifically contour the patch for a specific body part (Remarks, pages 11-12).  While Lee does not explicitly teach that the patch may be adhered to the face, Lee teaches that the patch may be applied anywhere a user desires including but not limited to their hand, arm, or fingers (paragraph 0023, emphasis added).  This would appear to suggest that the patch can be applied anywhere on the body without limitation, including the face.  Furthermore, Lee does not limit the patch to the square- or lip-shaped embodiments depicted in the figures; Lee explicitly teaches that the patch can be any number of shapes (paragraph 0023).  
Applicant argues Okada provides no guidance or motivation to modify the patch shapes because the patches of Okada are not meant for the eyelid.  Applicant points to an embodiment of Okada wherein the patch is used to lift sagging skin (Remarks, pages 12-13).  Okada teaches that the patch can be half-moon or crescent shaped (paragraph 0110) which is very close to the claimed shape.  Furthermore, Applicant is improperly limiting the teachings of Okada to a single embodiment.  Patents are relevant for all they contain.  See MPEP 2123(I) and (II).  
Applicant argues that the patch of Okada could not be used on the eyelid (Remarks, pages 12-13).  Applicant has provided no showing of evidence that the adhesive patch of Okada is not capable of being applied to a user’s eyelid.  Arguments of counsel cannot take the place of evidence in the record.  See MPEP 716.01(c)(II).
Contact Information

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783